USDC IN/ND case 2:18-cv-00450-JVB-JEM document 14 filed 09/03/19 page 1 of 2

AO 450 (Rev. 01/09) Judgment in a Civil Action



                            UNITED STATES DISTRICT COURT
                                                       for the
                                            Northern District of Indiana


DUANE MORTON,

                             Plaintiff,

                   v.                                 Civil Action No.: 2:18-cv-450 JVB JEM


THE GIVING DAYS FOUNDATION, INC.
also known as
The Giving Days Foundation City of Orange,

                             Defendant.



                                   JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


X The Plaintiff, Duane Morton, recover from the Defendant, The Giving Days Foundation, Inc.,
also known as The Giving Days Foundation City of Orange, the amount of Thirty Thousand
Dollars ($30,000.00), plus post-judgment interest at the rate of 1.75 % .

9    the plaintiff recover nothing, the action is dismissed on the merits, and the defendant
recover costs from the plaintiff                          .


x Other: JUDGMENT is ENTERED in favor of the Plaintiff, Duane Morgan, and against the
Defendant, The Giving Days Foundation, Inc., also known as The Giving Days Foundation City
of Orange.

This action was (check one):


9 tried to a jury with Judge                                                presiding, and the jury has
rendered a verdict.


9 tried by Judge                                                 without a jury and the above decision was
reached.
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 14 filed 09/03/19 page 2 of 2




x decided by Judge   Joseph S. Van Bokkelen on a Motion for Default Judgment       .



DATE:    September 3, 2019                  ROBERT TRGOVICH, CLERK OF COURT


                                            By:     s/K. Pflueger
                                                  Signature of Clerk or Deputy Clerk
